Exhibit 10.3
 
May 28, 2014


Via Federal Express
Platinum Underwriters Reinsurance, Inc.
140 Broadway
Suite 4200
New York, New York 10005
Attention: General Counsel


Re:
Investment Management Agreement, dated as of May 12, 2005, by and between
Hyperion Capital Management, Inc. and Platinum Underwriters Reinsurance, Inc.
(as amended from time to time, the “Investment Management Agreement”)



Dear Gentlemen:


As we have previously informed you, via e-mail on March 27, 2014, and,
subsequently, in a call on April 2, 2014, Conning, Inc., an investment adviser
registered with the U.S. Securities and Exchange Commission under the Investment
Advisers Act of 1940 with its principal office located at One Financial Plaza,
Hartford, CT 06103 (“Conning”), has agreed to purchase certain assets of the
core fixed income insurance business of Brookfield Investment Management Inc.
(“BIM”) and employ your same portfolio management team (collectively, the
“acquisition”). The acquisition is expected to close in the second quarter of
2014.
 
The acquisition will provide complete continuity in the management and servicing
of your portfolio. The entire investment team, led by Joe Syage and Dom Bonanno,
will join Conning and have ongoing responsibility for your account. Your
portfolio managers will continue to be located in Manhattan and will operate
from a newly formed investment office, which Conning expects to open in Q2 2014.
The team is excited by the opportunity to operate and grow their business as
part of a leading, insurance-focused platform and to offer their clients
specialist capabilities across asset management, investment accounting,
insurance research and risk management.
 
In connection with the acquisition, we are seeking your consent to the
assignment of your Investment Management Agreements (the “Assignment”) from BIM
to Conning. The Assignment itself will not alter the terms and conditions of
your agreements. If you wish to consent to the Assignment, please notify us by
June 6, 2014 by countersigning this letter and the enclosed copy and returning
the copy to Jon Tyras, our General Counsel. Equally important, if you do not
wish to consent to the Assignment, please also notify us by June 6, 2014. You
may use the enclosed FedEx envelope for either purpose.
 
Our team looks forward to continuing our relationship and we thank you for your
continued trust and confidence. If you have any questions, please contact Joe
Syage at (212) 549-8446.
 


 
Sincerely,
Brookfield Investment Management Inc.



/s/ Joseph G. Syage
Joseph G. Syage
Managing Director and Portfolio Manager
 


/s/ Jonathan C. Tyras

Jonathan C. Tyras
Managing Director, Chief Financial Officer and General Counsel
 
 
- 1 -

--------------------------------------------------------------------------------

 


The undersigned has received and reviewed the letter (the “Consent Letter”) from
Brookfield Investment Management Inc. (“BIM”) describing the transaction whereby
Conning, Inc. (“Conning”) will purchase certain assets of BIM’s core fixed
income insurance business (the “Acquisition”).
 
The undersigned does hereby consent to the assignment of that certain Investment
Management Agreement, dated as of May 12, 2005, by and between Hyperion Capital
Management, Inc. and Platinum Underwriters Reinsurance, Inc. (as amended from
time to time, the “Agreement”) to Conning and agree that as a result of such
assignment, effective as of the closing of the Acquisition (“Closing”), Conning
shall substitute and replace BIM, in all respects, as a party to the Agreements.
The undersigned agree and acknowledge that (a) as of and after the Closing, BIM
shall, as a result of this assignment, be released from and have no further
duties or obligations under or pursuant to the Agreements accruing or arising as
of and after the Closing, and (b) Conning shall not have any duties or
obligations under or pursuant to the Agreements for any period accruing or
arising prior to the Closing.


Platinum Underwriters Reinsurance, Inc.






By: /s/ H. Elizabeth Mitchell          
Name: H. Elizabeth Mitchell
Title: President and CEO


Date: May 29, 2014          




cc: Conning, Inc.
      Mr. Jim Maher
      Mr. Michael Price
      Mr. Mark Pickering
      Mr. Allan Decleir
 
 
- 2 -

--------------------------------------------------------------------------------